 

EXHIBIT 10.2
EMPLOYMENT AGREEMENT
This Employment Agreement (this “Agreement”) is entered into as of April 21,
2011, by and between Nautilus Inc., a Washington corporation (the “Company” or
“Employer”), and Michael D. Mulholland (“Employee”). In consideration of the
premises and the mutual covenants and agreements hereinafter set forth, the
Company and Employee hereby agree as follows:
1.    Employment. Employee is being hired as Chief Financial Officer, effective
on the day following the filing of the First Quarter 2011 Form 10-Q. Employee
shall (a) devote his professional entire time, attention, and energies to his
position, (b) use his best efforts to promote the interests of Employer; (c)
perform faithfully and efficiently his responsibilities and duties, and (d)
refrain from any endeavor outside of employment which interferes with his
ability to perform his obligations hereunder. Employee shall report to the
President and Chief Executive Officer, and perform his job duties subject to his
general supervision, orders, advice and direction. Employee shall perform the
duties normally associated with the position and/or such duties as delegated and
assigned by the Company.
Employee additionally agrees to abide by any pre-employment hiring procedures,
general employment guidelines or policies adopted by Employer such as those
detailed in an employer's handbook, as such guidelines or policies may be
implemented and/or amended from time to time.
2.    Salary. As compensation for services to be rendered hereunder, the Company
shall pay Employee an initial annual salary in the gross amount of Two hundred
forty thousand dollars ($240,000). Said salary will be paid in accordance with
the Company's existing payroll policies, and shall be subject to normal and/or
authorized deductions and withholdings. Employee will be eligible to receive an
annual bonus targeted at fifty-percent (50%) of Employee's base salary earned in
the applicable year. The amount of such bonus (if any) is determined at the
discretion of the Company and based on the accomplishment of corporate and
individual performance goals. For 2011 only, Employee will be assigned certain
additional individual performance goals that could increase his bonus target to
100% of base salary earned in 2011.
3.    Restricted Share Units and Stock Options. Pursuant to the Company's
current 2005 Long Term Incentive Plan (the “Plan”), Employee will receive 21,000
non-qualified stock options (“Options”) which will vest in equal amounts over
four years. The terms of the option grant shall be governed by the Plan and a
Stock Option Agreement (the “Option Agreement”). Employee acknowledges that any
stock options granted do not, and will not, constitute wages or compensation.
Pursuant to the Plan, Employee will also receive 59,000 restricted share units
which will vest in equal amounts over four years.
4.     Relocation Assistance. Employee will be provided employee relocation
benefits and assistance from Florida to the Vancouver area. The benefits will
include movement of household goods, including two automobiles, and two family
visits to the Vancouver area if needed.
5.    Expenses. The Company will reimburse Employee for all necessary and
reasonable travel, entertainment and other business expenses incurred by him in
the performance of his duties hereunder, upon receipt of signed itemized lists
of such expenditures with appropriate back-up documentation, and/or in
accordance with such other reasonable procedures as the Company may adopt
generally from time to time.
6.    Health and Welfare Benefits. Upon satisfaction of eligibility criteria,
the Employee shall be eligible to receive employee benefits, if any, generally
provided to its employees by Employer, including,

 

--------------------------------------------------------------------------------

 

if provided, medical, dental, and life insurance and Paid-Time Off. Such
benefits may be amended or discontinued by Employer at any time. Employee shall
also be entitled to four (4) weeks of Paid Time Off in accordance with the
Company's policies.
7.    Termination. The parties acknowledge that Employee's employment with the
Company is “at-will” and may be terminated by either party with or without
cause. No one other than the President and Chief Executive Officer of the
Company or the Board of Directors has the power to change the at-will character
of the employment relationship. As discussed below, however, the various
possible ways in which Employee's employment with the Company may be terminated
will determine the payments that may be due to Employee under this Agreement. As
used in this Agreement, the following terms have the following meanings:
(a)    Cause. As used in this Agreement, Cause means (i) Employee's indictment
or conviction in a court of law for any crime or offense that in Employer's
reasonable judgment makes Employee unfit for continued employment, prevents
Employee from performing Employee's duties or other obligations or adversely
affects the reputation of Employer; (ii) dishonesty by Employee related to his
employment; (iii) violation of a key Employer policy or this Agreement by
Employee (including, but not limited to, acts of harassment or discrimination,
use of unlawful drugs or drunkenness on Employer's premises during normal work
hours); (iv) insubordination (i.e. conduct such as refusal to follow direct
orders of the President or other individuals(s) to whom Employee reports); (v)
dereliction of duty by Employee (e.g., failure to perform minimum duties after
warning and reasonable opportunity to correct); (vi) Employee's competition with
Employer, diversion of any corporate opportunity or other similarly serious
conflict of interest or self-dealing incurring to Employee's direct or indirect
benefit and Employer's detriment; (vii) intentional or grossly negligent conduct
by Employee that is significantly injurious to Employer or its affiliates;
(viii) Employee's failure to meet the minimum goals of his position if such are
provided in writing to Employee, and as such goals may be amended from time to
time; and (ix) Employee's death or disability (i.e., Employee's inability to
perform the essential job functions of the position with or without a reasonable
accommodation).
(b)    At-Will. At-will termination shall mean a termination by the Company
where it does not seek to establish Cause or by Employee for any reason. If
Employee exercises his right to terminate his employment, the Employee agrees to
provide the Company with 21 days' prior written notice of the termination of his
employment (Notice of Termination). After receiving such Notice from the
Employee, the Company retains the right to accept Employee's resignation, and
hence, terminate the employment relationship without the need for further
payments, at an earlier date than provided in the Employee's Notice of
Termination.
8.     Severance Upon Termination.
(a)    Upon termination of Employee's employment under this Agreement by the
Company without Cause, then, in lieu of any further salary, bonus, or other
payments for periods subsequent to the Date of Termination, the Company shall
pay to the Employee severance equal to six months average monthly annual base
salary. The average annual monthly base salary shall be calculated using the
average of the cash compensation received by Employee in the twelve months prior
to the Date of Termination. Such severance payment shall be made according to
the Company's normal payroll process spread out equally over the severance
period. Company will also continue, at its cost, the Company portion of the
current medical and dental coverage elected by Employee as of the date of
termination for the duration of the severance period. Employee will be required
to sign up and elect COBRA benefits in order to be eligible for continued
coverage under this Agreement and to pay any employee portion of the coverage.
Violation of this Agreement or the Business Protection Agreement and/or failure
to sign the Release and

 

--------------------------------------------------------------------------------

 

Waiver Agreement shall immediately relieve the Company from its payment
obligation under this paragraph and entitle it to recover any amounts paid under
this paragraph. This Section 8 shall be read in conjunction with Section 7, and
entitles the Employee to a maximum of six month salary and benefits under this
Agreement.
(b)    If the Company terminates the Employee's employment during the term of
this Agreement for Cause or if the Employee terminates his employment for any
reason, then the Company shall have no further payment obligations to Employee.
(c)    Except as it relates to the receipt of severance (which shall be solely
granted under the terms of this Agreement), this Agreement shall not affect any
payments due to Employee under applicable law as a result of the termination of
his employment (such as payment of earned wages).
(d)    The severance amounts in Section 8(a) will immediately cease in the event
that Employee becomes employed at any time during the severance period at a
monthly base salary rate equal to or greater than the monthly base salary rate
paid by the Company as of the date of termination. In the event the Employee is
employed during that severance period at a monthly base salary rate less than
the monthly base salary rate previously paid by the Company, Employee will be
provided a maximum severance benefit in the amount of the difference between the
6 months average monthly annual base salary paid by the Company and the 6 months
average monthly annual base salary paid, or to be paid, by the subsequent
Employer over the severance period. In either event continued health care
benefits will cease if Employee accepts employment during the severance period
following termination with Company. Following termination by the Company and
during the severance period, Employee will exercise reasonable efforts to seek,
obtain, and accept comparable employment.
9.    Return of Documents. Employee understands and agrees that all equipment,
records, files, manuals, forms, materials, supplies, computer programs, and
other materials furnished to the Employee by Employer or used on Employer's
behalf, or generated or obtained during the course of his/her employment shall
remain the property of Employer. Upon termination of this Agreement or at any
other time upon the Company's request, Employee agrees to return all documents
and property belonging to the Company in his possession including, but not
limited to, customer lists, contracts, agreements, licenses, business plans,
equipment, software, software programs, products, work-in-progress, source code,
object code, computer disks, Confidential Information, books, notes and all
copies thereof, whether in written, electronic or other form. In addition,
Employee shall certify to the Company in writing as of the effective date of
termination that none of the assets or business records belonging to the Company
is in his/her possession, remain under his control, or have been transferred to
any third person.
10.    Confidential Information/Non-Competition. By virtue of his employment,
Employee will have access to confidential, proprietary and trade secret
information, the ownership and protection of which is very important to the
Company. Employee hereby agrees to enter into a Business Protection Agreement
with the Company concurrent with his entry into this Agreement.
11.    Release of Claims. As a precondition to receipt of the severance provided
in Section 8 of this Agreement, Employee acknowledges and understands that he
must sign a Waiver and Release of Claims Agreement. Such Agreement shall be
substantially similar to the Agreement attached as Exhibit A. Employee
understands that he will not be entitled to receive any payments under this
Agreement until he executes and delivers the Waiver and Release of Claims
Agreement, and the revocation period set forth in the Waiver and Release of
Claims Agreement has run.
12.    Assignment. This Agreement is personal, and is being entered into based
upon the singular skill, qualifications and experience of Employee. Employee
shall not assign this Agreement or any rights

 

--------------------------------------------------------------------------------

 

hereunder without the express written consent of Employer which may be withheld
with or without reason. This Agreement will bind and benefit any successor of
the Employer, whether by merger, sale of assets, reorganization or other form of
business acquisition, disposition or business reorganization.
13. Notices. Any Notice of Termination or notice of good reason shall be in
writing and shall be deemed to have been given or submitted (i) upon actual
receipt if delivered in person or by facsimile transmission with confirmation of
transmission, (ii) upon the earlier of actual receipt or the expiration of two
(2) business days after sending by express courier (such as U.P.S. or Federal
Express), and (iii) upon the earlier of actual receipt or the expiration of
seven (7) business days after mailing if sent by registered or certified mail,
postage prepaid, to the parties at the following addresses:
To the Company:
Nautilus, Inc.
16400 SE Nautilus Drive
Vancouver, WA 98683
Attention: Senior Vice President Law
With a Copy to:
Garvey, Schubert & Barer
1191 Second Avenue, 18th Floor
Seattle, WA 98101-2939
Attention: Bruce Robertson

 
To Employee:
Employee: Michael D. Mulholland
At the last address and fax number
Shown on the records of the Company

Employee shall be responsible for providing the Company with a current address.
Either party may change its address (and facsimile number) for purposes of
notices under this Agreement by providing notice to the other party in the
manner set forth above within ten business days.
14.    Effect of Waiver. The waiver by either party of a breach of any provision
of this Agreement shall not operate or be construed as a waiver of any
subsequent breach hereof. No waiver shall be valid unless in writing.
15.    Entire Agreement. This Agreement, along with the Business Protection
Agreement, sets forth the entire agreement of the parties hereto and supersedes
any and all prior agreements and understandings concerning Employee's employment
by the Company. This Agreement may be changed only by a written document signed
by Employee and the Company.
16.    Employment Guidelines. Employee understands that while not constituting a
contract, the Employer sets certain policies and standards that it expects
employees to comply with as part of general expectations of employee behavior.
Employee agrees to abide by any general employment guidelines or policies
adopted by the Company such as those detailed in an employee handbook, as such
guidelines may be implemented and amended from time to time.
17.    Governing Law/Jurisdiction/Venue. This Agreement shall be governed by,
and construed and

 

--------------------------------------------------------------------------------

 

enforced in accordance with, the substantive and procedural laws of the State of
Washington without regard to rules governing conflicts of law. For all disputes
under this Agreement, the parties agree that any suit or action between them
shall be instituted and commenced exclusively in the state courts in Clark
County or King County Washington (U.S.A) or the United States District Court for
the Western District of Washington, sitting in Seattle, Washington. Both parties
waive the right to change such venue and hereby consent to the jurisdiction of
such courts for all potential claims under this Agreement.
18.    Acknowledgment. The Employee acknowledges that he has read and
understands this Agreement, that he has had the opportunity to consult with an
attorney regarding the terms and conditions hereof, and that he accepts and
signs this Agreement as his own free act and in full and complete understanding
of its present and future legal effect.
 
 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
Employer:    NAUTILUS, INC.
 
 
/s/ Wayne M. Bolio                4/21/11    
By Wayne M. Bolio                Date
Its Senior Vice President    
 
 
 
/s/ Michael D. Mulholland            4-21-11
Employee Michael D. Mulholland        Date
 
 

 